916 A.2d 52 (2007)
281 Conn. 910
Robert SMITH
v.
COMMISSIONER OF CORRECTION.
Supreme Court of Connecticut.
Decided January 25, 2007.
Anthony E. Parent, special public defender, in support of the petition.
James M. Ralls, senior assistant state's attorney, in opposition.
The petitioner Robert Smith's petition for certification for appeal from the Appellate Court, 98 Conn.App. 690, 910 A.2d 999 (2006), is denied.
VERTEFEUILLE, J., did not participate in the consideration or decision of this petition.